ACCEPTED
                                                                                                       12-14-00298-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                12/26/2014 10:17:04 AM
                                                                                                          CATHY LUSK
                                                                                                                CLERK

                              TWELFTH COURT OF APPEALS
                                    TYLER TEXAS
                                   STATE OF TEXAS
                                                                                      FILED IN
                                                                              12th COURT OF APPEALS
December 23, 2014                                                                   TYLER, TEXAS
                                                                              12/26/2014 10:17:04 AM
RE:    Case Number:                    12-14-00298-CR                              CATHY S. LUSK
       Trial Court Case Number:        CR-13-8411                                      Clerk


Style: Robert Eugene Pritchett
       v.
       The State of Texas

                             MOTION TO EXTEND THE TIME
                             FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:
       Appellant’s brief is due on January 5, 2015. Appellant’s counsel has since receiving notice
of due date been diligently involved in the research, preparation and timely completion of said brief.
However, the impending Christmas and New Years holidays significantly curtail office staff
availability and effort in regards, active unrelated cases notwithstanding.
       Appellant respectfully requests pursuant App. Pro. 10.5 (b) an extension of time of (30)thirty
days from due date. Appellant has not received any previous extension of time.
       WHEREFORE PREMISES CONSIDERED, counsel for Appellant respectfully requests
that the Supreme Court of Appeals grant Appellant an extension of (30) thirty days time beyond
Appellant’s due date of January 5, 2015.
                                                              Respectfully submitted,

                                                              /s/donovan paul dudinsky

                                                              _______________________
                                                              Donovan Paul Dudinsky
                                                              Texas State Bar No. 24038869
                                                              701 South Liberty Street
                                                              San Augustine, Texas 75972
                                                              Tel. (936) 275-9871
                                                              Fax. (936) 275-9655
                                                              E-Mail: dpauldudinsky@yahoo.com
                                                              Attorney for Appellant
                               CERTIFICATE OF SERVICE

       On this 26th day of December San Augustine County District Attorney J. Kevin Dutton was
served by facsimile service at 936-275-9905.


                                                  /s/donovan paul dudinsky
                                                  _________________________
                                                  Donovan Paul Dudinksy